—Judgment unanimously affirmed without costs. Memorandum: Petitioner argues that Supreme Court erred in dismissing the petition seeking relief under CPLR 7803 (3) and for a declaratory judgment under CPLR 3001. The court properly determined that respondent Snitzer was not required to enforce the nonjudicial subpoena served upon respondent Ford. It was not necessary for the court to make a declaration (see, Greystone Mgt. Corp. v Conciliation & Appeals Bd., 62 NY2d 763, 765). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J.—CPLR art 78.) Present—Den-man, P. J., Pine, Fallon, Callahan and Balio, JJ.